Appeal from judgment dismissing the complaint at the close of the plaintiffs’ case in an action brought to recover damages for personal injuries sustained by plaintiffs, resulting from a collision between an automobile and defendant’s trolley ear. Judgment reversed on the law and the facts and a new trial granted, with costs to appellants to abide the event. We are of the opinion that plaintiffs made out a prima facie case requiring submission to a jury. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.